Citation Nr: 0911934	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  00-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee with hypertrophic 
spurring, evaluated as 10 percent disabling prior to May 15, 
2006 and as 20 percent disabling since May 15, 2006.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee with 
hypertrophic spurring, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating in excess 
of 10 percent prior to November 29, 1999 for arthritis of the 
bilateral shoulders.

4.  Entitlement to an increased disability rating in excess 
of 10 percent since November 29, 1999 for arthritis of the 
left shoulder.

5.  Entitlement to an increased disability rating for 
arthritis of the right shoulder, evaluated as noncompensable 
from November 29, 1999 to August 27, 2002, and as 10 percent 
disabling since August 27, 2002.

6.  Entitlement to an increased disability rating for 
arthritis of the left ankle, evaluated as noncompensable 
prior to August 27, 2002, and as 10 percent disabling since 
August 27, 2002.

7.  Entitlement to an increased disability rating for 
arthritis of the right ankle, evaluated as noncompensable 
prior to August 27, 2002, and as 10 percent disabling since 
August 27, 2002.

8.  Entitlement to an increased disability rating for 
arthritis of the hands, evaluated as noncompensable prior to 
August 27, 2002, and as 10 percent disabling since August 27, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in September 1997 and 
May 1998, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in April 2001, 
December 2003 and November 2005.  On each occasion, the case 
was remanded for additional procedural and evidentiary 
development.


FINDINGS OF FACT

1.  Prior to May 15, 2006, the Veteran's degenerative joint 
disease of the left knee with hypertrophic spurring was 
manifested by flexion to 110 degrees or more, extension to 10 
degrees or less, no instability, intermittent swelling, 
diffuse pain including pain on motion, and X-ray evidence of 
advanced degenerative changes.

2.  Since May 15, 2006, the Veteran's degenerative joint 
disease of the left knee with hypertrophic spurring has been 
manifested by flexion to 115 degrees or more, extension to 15 
degrees or less, no instability, intermittent swelling, 
diffuse pain, and X-ray evidence of advanced degenerative 
changes.

3.  The Veteran's degenerative joint disease of the right 
knee with hypertrophic spurring has been manifested by 
flexion to 110 degrees or more, extension to zero degrees 
without pain, no instability, intermittent swelling, and X-
ray evidence of advanced degenerative changes.

4.  Prior to November 29, 1999, the Veteran's arthritis of 
the bilateral shoulders was manifested by a range of motion 
above shoulder level and no X-ray evidence of arthritis in 
either the left or right shoulder.

5.  Since November 29, 1999, the Veteran's arthritis of the 
left shoulder has been manifested by a range of motion above 
shoulder level, some swelling, X-ray evidence of degenerative 
arthritis, and subjective complaints of pain.

6.  From November 29, 1999 to August 27, 2002, the Veteran's 
arthritis of the right shoulder was not manifested by X-ray 
evidence of arthritis or a compensable loss of motion.

7.  Since August 27, 2002, the Veteran's arthritis of the 
right shoulder has been manifested by a range of motion above 
shoulder level, some swelling, X-ray evidence of degenerative 
arthritis, and subjective complaints of pain.

8.  The Veteran's arthritis of the left ankle has been 
manifested by no more than a moderate limitation of motion 
and X-ray evidence of degenerative arthritis.

9.  The Veteran's arthritis of the right ankle has been 
manifested by no more than a moderate limitation of motion 
and X-ray evidence of degenerative arthritis.

10.  Prior to August 27, 2002, the Veteran's arthritis of the 
hands was manifested by no objective signs of tenderness, 
swelling or heat; normal grip strength; normal finger 
movements, and subjective complaints of soreness.

11.  Since August 27, 2002, the Veteran's arthritis of the 
hands has been manifested by slight tenderness to palpation 
of the left first finger proximal interphalangeal joint; 
normal grip strength; normal finger movements, and subjective 
complaints of soreness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, prior to May 15, 2006, for degenerative joint 
disease of the left knee with hypertrophic spurring, based on 
limitation of extension, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (2008).

2.  The criteria for a disability rating of 10 percent, but 
no higher, prior to May 15, 2006, for degenerative joint 
disease of the left knee with hypertrophic spurring, based on 
limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2008).

3.  The criteria for a disability rating in excess of 20 
percent, since May 15, 2006, for degenerative joint disease 
of the left knee with hypertrophic spurring, based on 
extension, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2008).

4.  The criteria for a disability rating of 10 percent, but 
no higher, since May 15, 2006, for a disability rating in 
excess of 10 percent, since May 15, 2006, for degenerative 
joint disease of the left knee with hypertrophic spurring, 
based on limitation of flexion have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2008).

5.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee with 
hypertrophic spurring have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (2008).

6.  The criteria for a disability rating in excess of 10 
percent, prior to November 29, 1999, for arthritis of the 
bilateral shoulders, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5260, 
5261 (2008).

7.  The criteria for a disability rating in excess of 10 
percent, since November 29, 1999, for arthritis of the left 
shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2008).

8.  The criteria for a compensable disability rating, from 
November 29, 1999 to August 27, 2002, for arthritis of the 
right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2008).

9.  The criteria for a disability rating in excess of 10 
percent, since August 27, 2002, for arthritis of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201 (2008).

10.  The criteria for a disability rating of 10 percent, but 
no higher, for arthritis of the left ankle, prior to August 
27, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (2008).

11.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left ankle, since August 27, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (2008).

12.  The criteria for a disability rating of 10 percent, but 
no higher, for arthritis of the right ankle, prior to August 
27, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (2008).

13.  The criteria for a disability rating in excess of 10 
percent, since August 27, 2002, for arthritis of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (2008).

14.  The criteria for a compensable disability rating, prior 
to August 27, 2002, and for a disability rating in excess of 
10 percent, since August 27, 2002, for arthritis of the 
hands, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

Initially, the Board notes that the unfavorable rating 
decisions that are the basis of this appeal were decided 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   

The Veteran's claims seeking increased ratings for her 
bilateral ankle and hand disorders arise from her 
disagreement with the initial evaluation following the grant 
of service connection for these conditions.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As for her remaining increased-compensation claims, these 
issues arise from the Veteran's disagreement with the RO's 
assignment of separate disability ratings for these 
conditions, which had previously been granted service 
connection and rated jointly as a single disability.  For 
this type of increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

To that extent, the RO has provided letters to the Veteran, 
dated in August 2001, February 2004, March 2006, and May 
2008, which satisfied the duty to notify provisions relating 
to the Veteran's claims herein.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the Veteran because the 
preponderance of the evidence is against the grant of 
increased disability ratings, beyond which is granted herein.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

In addition, prior to the final re-adjudication of the issues 
on appeal, the Veteran was notified, via the RO's March 2006 
and May 2008 letters, that he must submit, or request that VA 
obtain, evidence of the worsening of her disabilities.  
Further, these letters notified the Veteran that the 
assignment of a disability rating included consideration of 
the impact of the condition and symptoms on her employment.  
Finally, the RO's May 2008 letter informed the Veteran of the 
specific requirements to obtain a higher rating under the 
applicable diagnostic codes involved herein, and the RO's 
letters herein provided notice of the different types of 
evidence available to demonstrate the above.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Prickett, 20 Vet. 
App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the Veteran 
was provided with the requirements of the specific statutes 
used in evaluating each of her conditions in the RO's May 
2008 letter.  Accordingly, the Veteran can be expected to 
understand what was needed to support her claim.  

Moreover, the Veteran's statements submitted in support of 
her claims herein demonstrate her having actual knowledge in 
understanding that these conditions need to be worse to 
support her claims.  In addition, the Board notes that the 
severity of the Veteran's conditions, including its effect on 
her employment, has been adequately addressed in her multiple 
VA examinations during the course of this appeal.  Based on 
the above, any notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA medical treatment records, and 
her identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided 
with multiple VA examinations to ascertain the severity of 
her service-connected disabilities.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  


Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's SCHEDULE FOR RATING DISABILITIES (Rating 
Schedule), codified in 38 C.F.R. Part 4 (2008), which is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  38 C.F.R. Part 4.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods of time based on the facts found during the 
appeal period. Fenderson, at 126-28.  While this appeal was 
pending, the Court also held that staged ratings are 
appropriate for increased rating claims when factual findings 
show distinct time periods where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, in accordance with Fenderson and Hart, the Board 
has considered the propriety of staged ratings in evaluating 
the Veteran's service-connected disabilities herein.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures. It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


I. Knee Disorders

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of leg extension warrants a noncompensable rating 
if limited to 5 degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261; see also 38 C.F.R. § 4.71, Plate II (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 10 percent rating for slight recurrent 
subluxation or lateral stability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, the VA must evaluate all the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6.  

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.


A.  Degenerative Joint Disease of the Left Knee with 
Hypertrophic Spurring

i. Prior to May 15, 2006

Prior to May 15, 2006, the RO has assigned the Veteran's 
service-connected degenerative joint disease of the left 
knee, with hypertrophic spurring, a 10 percent disability 
rating pursuant to Diagnostic Codes 5003-5261.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.

X-ray examination of the left knee, performed in July 1993, 
revealed an impression of mild spur formation.  

An orthopedic consultation report, dated in December 1993, 
noted the Veteran's complaints of pain in both knees.  She 
reported no longer being able to participate in any sports, 
including basketball, which she used to do a lot.  Physical 
examination revealed very little pain.  Range of motion in 
both knees was from 0 degrees extension to 110 degrees of 
flexion.  There was no significant laxity, and McMurray's 
sign was negative.  Tenderness was present diffusely, but 
more over the lateral aspect of the joint.  The patellae had 
very little crepitus, and no tenderness.  X-ray examinations 
of both knees revealed osteophyte formation along the lateral 
femoral condylar ridge, and fairly well maintained joint 
spaces.  The report concluded with an assessment of history 
of polyarthritis, particularly both knees.  The VA examiner 
noted that the Veteran's knees had considerable degenerative 
change, as manifested by the osteophyte formation of the 
lateral aspect of the femoral condylar ridge, which is 
unusual. 

In February 1998, a second VA examination for joints was 
conducted.  The Veteran reported constant bilateral knee 
pain, without any acute flare-up type episodes.  She also 
denied any episodes of dislocation or recurrent subluxation.  
The report also noted that she was not presently working, but 
able to complete her daily activities.  Physical examination 
of the left knee revealed some effusion and tenderness to 
touch.  Range of motion of the left knee ranged from full 
extension to 0 degrees and flexion to 130 degrees.  Left knee 
ligaments were essentially intact, but examination was 
difficult due to pain.  The report noted that she could stand 
on her toes and heels, and could also squat.  X-ray 
examination of the left knee revealed an impression of 
moderate to severe degenerative changes.  The report 
concluded with a diagnosis of degenerative joint disease of 
the left knee with limited motion.

A private treatment report, dated in November 1998, noted the 
Veteran's complaints of bilateral knee pain.  Physical 
examination revealed slight synovitis of both knees, but no 
effusion.  She did not have any appreciable crepitus with 
flexion and extension, although she was guarding with this 
procedure.  The report concluded with an assessment of 
fibromyalgia type of symptoms with history of seronegative 
polyarticular arthritis of long standing.  

A private X-ray examination of the left knee, performed in 
November 1998, revealed advanced lateral compartment 
degenerative change, and to a lesser extent medial 
compartment and patellofemoral joint degenerative change.  
The report also noted a bony density projecting posteriorly 
to the intercondylar notch region which could represent a 
loose body in this area.

In May 1999, a magnetic resonance imaging (MRI) of the left 
knee was conducted.  The report of this procedure concluded 
with an impression of tears of the anterior and posterior 
components of the lateral meniscus; Baker's cyst and another 
posterior knee joint cyst; a small spur or exostosis at the 
anterior portion of the distal femur, deep to the petalla; 
and two soft tissue calcifications posterior to the knee 
joint, which are probably not significant.

A treatment report, dated in May 1999, noted that her knees 
were doing much better, and that she was able to walk without 
any pain.  

In November 1999, a third VA examination for joints was 
conducted.  The report of this examination noted the 
Veteran's complaints of pain in the knees.  Physical 
examination of the left knee revealed swelling medially and 
laterally, without crepitation.  The left knee was unable to 
extend the final 10 degrees, and exhibited flexion to 110 
degrees.  The report noted that the knee was stable to 
stress.  The report concluded, in part, with a diagnosis of 
left knee painful, with reduced motion, but otherwise normal 
examination.

In August 2002, a fourth VA examination for joints was 
conducted.  The report noted that the Veteran used a cane for 
weight bearing.  Physical examination of the left knee 
revealed crepititation, swelling and pain.  There was 
tenderness adjacent to the knee cap.  Range of motion testing 
of the left knee revealed extension to 5 degrees and flexion 
to 120 degrees.  The knee was otherwise stable.  The report 
concluded, in part, with a diagnosis of degenerative joint 
disease of the left knee.  The VA examiner further commented 
that the Veteran's joint problems would not preclude light 
physical work were she motivated for the same.    

A treatment report, dated in September 2004, noted the 
Veteran's complaints of bilateral knee swelling, worse on the 
right, with tenderness and laxity.  X-ray examination of the 
left knee, performed in September 2004, revealed an 
impression of advanced degenerative changes.

Treatment reports, dated in February 2005, September 2005, 
and November 2005, noted the Veteran's complaints of 
bilateral knee swelling, right worse than left, with 
tenderness and laxity.  An August 2005 treatment report noted 
that she was interested in obtaining a total knee 
replacement.

After reviewing the Veteran's claims file, the Board 
concludes that a rating in excess of 10 percent, prior to May 
15, 2006, is not warranted for the Veteran's service-
connected degenerative joint disease of the left knee, with 
hypertrophic spurring based on extension, but a separate 10 
percent rating is warranted for painful and limited flexion.

In this case, the objective medical evidence of record 
indicates that the Veteran's degenerative joint disease of 
the left knee, with hypertrophic spurring, is not manifested 
by more than a 10 percent disability based upon her 
limitation of leg extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5261.  As noted above, a 10 percent 
disability rating is assigned were there is limitation of 
extension to 10 degrees.  The next highest disability rating 
under this code section, a 20 percent rating, is warranted 
when there is limitation of extension to 15 degrees.  The 
Veteran does not have limitation of extension to 15 degrees 
or the functional equivalent thereof.  

A review of the medical evidence of record, prior to May 15, 
2006, reflects no more than a 10 degree limitation of 
flexion.  This occurred during the November 1999 VA 
examination, with a less severe restriction on flexion shown 
in the medical evidence both before and after this 
examination.  However, painful flexion has been demonstrated.  
As such, a 10 percent rating based on limited and painful 
flexion is warranted.  See 38 C.F.R. § 4.59.  However, a 
higher rating is not warranted as all of the range of motion 
testing during this time frame reflects the left knee's 
ability for flexion at or beyond 110 degrees.  

The Board also finds because there was no objective evidence 
of instability or subluxation of the left knee, prior to May 
15, 2006, a separate evaluation is not warranted for both 
arthritis and instability of the knee.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  
Despite the Veteran's complaints of left knee laxity, 
objective findings repeatedly describe the left knee, prior 
to May 15, 2006, as stable.  A December 1993 treatment report 
found no significant laxity.  VA examinations, performed in 
February 1998, November 1999, and August 2002, noted findings 
of ligaments essentially intact, knee stable to stress, and 
knee joint otherwise stable. 

In addition, there is no evidence of impairment of the tibia 
or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5263.  Accordingly, an evaluation in 
excess of 10 percent is not warranted under these alternative 
diagnostic codes.

Accordingly, after reviewing the Veteran's claims file, a 
disability rating in excess of 10 percent for service-
connected degenerative joint disease of the left knee with 
hypertrophic spurring under Diagnostic Codes 5003-5261 is not 
shown to be warranted at any time prior to May 15, 2006, 
based on extension, but a separate 10 percent rating is 
warranted based on painful and limited flexion.  See Hart.

ii. Since May 15, 2006

Since May 15, 2006, the RO has assigned a 20 percent 
disability rating for the Veteran's service-connected 
degenerative joint disease of the left knee with hypertrophic 
spurring, pursuant to Diagnostic Codes 5003-5261.

On May 15, 2006, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's complaints 
of bilateral knee pain on a daily basis, which gets worse as 
the day goes on, and requires use of an electric scooter when 
severe.  The Veteran reported bilateral knee symptoms of 
stiffness, giving way or instability, locking, and swelling.  
Physical examination of the left knee revealed mild bony 
enlargement, tenderness anteriorly, moderate crepitation and 
grinding.  There were no findings of instability or 
subluxation.  Range of motion testing revealed flexion from 
15 to 115 degrees, with pain at 115 degrees, and extension 
from - 15 degrees with pain at - 15 degrees.  With 
repetition, there was no loss of motion secondary to pain, 
weakness or lack of endurance.  The report concluded with a 
diagnosis of bilateral degenerative joint disease. The VA 
examiner further commented that there was no findings of 
recurrent subluxation or lateral instability of either knee.

An operative report, dated in June 2006, noted that the 
Veteran underwent arthroscopy of the left knee, arthroscopic 
partial mediolateral menscectomies, arthroscopic debridement 
of synovitis with resection of medial synovial plica; 
debridement of chondrommalacia of the patella, medial lateral 
femoral condyles, and medial lateral tibial plateaus; and 
lateral release of the patella.  The report noted post 
operative diagnoses of rule out medial meniscal tear to the 
left with a complex medial mensical tear; degenerative mid 
and anterior horn lateral meniscal tear; chondromalacia grade 
4-5 of the medial femoral condyle, medial tibial plateau, 
medolateral facets of the patella; lateral medial synovial 
plica with extensive synovitis of the mediolateral 
compartments; and excessive lateral pressure syndrome of the 
patella.

A treatment report, dated in July 2006, noted that the 
Veteran's left knee had small effusion.  The report noted 
that she elected aspiration and injection of the left knee.  
The report indicated that she felt much better.  

A treatment report, dated in June 2007, noted that 
examination of the Veteran's knees revealed a good range of 
motion, with no significant crepitance.  There was some 
tenderness around the medial femoral condyle and medial joint 
lines of both knees.  The report concluded with an impression 
of bilateral knee pain and bilateral knee osteoarthritis, 
mild to moderate.  Treatment reports, dated in November 2007, 
revealed that she started to receive Hyalgan injections for 
the left knee.  

In March 2008, a VA examination for joints was conducted.  
The report noted the Veteran's complaints of constant 
bilateral knee pain, aggravated by weight bearing and 
walking.  She reported that her knees can lock up and give 
way.  The left was worse than the right.  The report noted 
that she used a cane and/or a scooter for all of her 
ambulation, even in the home.  She denied any episodes of 
dislocation or subluxation.  Physical examination of the left 
knee revealed a range of motion from 10 degrees extension to 
130 degrees of flexion, with pain.  There was no abnormality 
on varus or valgus stress bilaterally.  No drawer sign or 
McMurray's sign could be elicited.  There was minimal 
crepitus through the range of motion of the knees.  Motor and 
sensory examination of the knees, including the knee 
reflexes, was essentially normal, equal and symmetrical.  
There was no change in that examination with repetitive 
motion.  No evidence of any abnormal shoe wear pattern, no 
callosities, and no tissue breakdown noted on the feet.  X-
ray examination of the knees revealed degenerative changes of 
the knees with some hypertrophic spurring.  The report 
concluded with a diagnosis of degenerative joint disease of 
the knees, with residuals.  

After reviewing the Veteran's claims file, the Board 
concludes that an increased disability rating in excess of 20 
percent, since May 15, 2006, is not warranted for the 
Veteran's service-connected degenerative joint disease of the 
left knee with hypertrophic spurring, based on limitation of 
extension, but a separate 10 percent rating is warranted for 
painful and limited flexion.

Since May 15, 2006, the objective medical evidence of record 
indicates that the Veteran's degenerative joint disease of 
the left knee with hypertrophic spurring is not manifested by 
more than a 20 percent disability based upon her limitation 
of leg extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5261.  As noted above, a 20 percent disability rating is 
assigned were there is limitation of extension to 15 degrees.  
The next highest disability rating under this code section, a 
30 percent rating, is warranted when there is limitation of 
extension to 20 degrees.  A review of the medical evidence 
since to May 15, 2006, reflects no more than a 15 degree 
limitation of flexion.  This level of limitation was noted in 
the May 2006 VA examination for joints.  A subsequent VA 
examination, performed in March 2008, noted a limitation of 
extension to only 10 degrees.  Moreover, as noted in both the 
May 2006 and March 2008 VA examination reports, there was no 
change in range of motion testing with repetitive motion.  
Accordingly, the Board does not find a higher rating to be 
warranted in this matter even with full consideration of the 
functional limitation shown by the left knee disorder on 
extension.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5261; see also DeLuca.  

Further, the objective medical evidence of record indicates 
that there has been no time since May 15, 2006, during which 
the Veteran's service-connected degenerative joint disease of 
the left knee with hypertrophic spurring has been manifested 
by a compensable limitation of leg flexion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2008).  In this regard, 
VA examinations for joints, conducted in May 2006 and March 
2008, recorded left knee flexion to 115 and 130 degrees.  
However, painful flexion has been demonstrated.  As such, a 
10 percent rating based on limited and painful flexion is 
warranted.  See 38 C.F.R. § 4.59.  However, a higher rating 
is not warranted as all of the range of motion testing during 
this time frame as even a compensable rating would not be 
warranted based on the limitation alone.  

The Board also finds that there is no objective evidence of 
instability of the left knee since May 15, 2006.  
Accordingly, a separate evaluation is not warranted for both 
arthritis and instability of the knee.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  
Specifically, the May 2006 VA examination report found no 
instability or subluxation in the left knee.  The March 2008 
VA examination report noted findings of no abnormalities on 
varus or valgus stress testing.  In addition, there is no 
evidence of impairment of the tibia or fibula, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5263.  Accordingly, an evaluation in excess of 20 percent is 
not warranted under these alternative diagnostic codes.

Accordingly, a disability rating in excess of 20 percent for 
service-connected degenerative joint disease of the left 
knee, with hypertrophic spurring, under Diagnostic Codes 
5003-5261 is not shown to be warranted at any time since 
March 15, 2006, but a separate 10 percent rating is warranted 
based on painful and limited flexion.  See Hart.


B.  Degenerative Joint Disease of the Right Knee with 
Hypertrophic Spurring

The RO has assigned the Veteran's service-connected 
degenerative joint disease of the right knee with 
hypertrophic spurring a 10 percent disability rating pursuant 
to Diagnostic Code 5003.  Under Diagnostic Code 5003, the 
highest rating permitted is 10 percent for one joint; in this 
case, the right knee joint.

X-ray examination of the right knee, performed in July 1993, 
revealed an impression of mild spur formation.  

An X-ray examination of the right knee, performed in 
September 1993, revealed an impression of a small bony 
ossiccle below the medial malleolus.

An orthopedic consultation report, dated in December 1993, 
noted the Veteran's complaints of pain in her knees which 
disable her.  She indicated that she is no longer able to 
participate in any sports, including basketball, which she 
used to do a lot.  She also reported that her knees give way 
even while walking on an even floor.  Physical examination 
revealed very little pain.  Range of motion in both knees was 
from 0 degrees extension to 110 degrees of flexion.  There 
was no significant laxity, and McMurrays sign was negative.  
Tenderness was present diffusely, but more over the lateral 
aspect of the joint.  The patellae had very little crepitus, 
and no tenderness.  X-ray examinations of both knees revealed 
osteophyte formation along the lateral femoral condylar 
ridge, along with a fairly well maintained joint space.  The 
report concluded with an assessment of history of 
polyarthritis, particularly both knees.  The VA examiner 
noted that the Veteran's knees had considerable degenerative 
change, as manifested by the osteophyte formation of the 
lateral aspect of the femoral condylar ridge, which he noted 
was unusual for the Veteran's age. 

In February 1998, a VA examination for joints was conducted.  
The Veteran reported constant bilateral knee pain, without 
any acute flare-up type episodes.  She also denied any 
episodes of dislocation or recurrent subluxation.  The report 
also noted that she was not presently working, but able to 
complete her daily activities.  Physical examination of the 
right knee revealed some effusion present, and tenderness to 
touch.  Range of motion in the right knee was from full 
extension to 0 degrees to 130 degrees of flexion.  All 
ligaments of the right knee were intact.  The report noted 
that she could stand on her toes and heels, and can also 
squat.  X-ray examination of the right knee revealed an 
impression of moderate to severe degenerative changes.  The 
report concluded with a diagnosis of degenerative joint 
disease of the right knee with limited motion.

In November 1999, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's complaints 
of pain in the knees, right ankle and left shoulder.  
Physical examination of the right knee revealed it to be 
normal, except for some minimal tenderness under the patella 
at the medial plica area.  The right knee range of motion was 
from 0 degrees extension to 130 degrees of flexion.  The knee 
was stable to stress.  The report concluded with a diagnosis 
of chondromalacia with degeneration of the right knee.  

A treatment report, dated in April 2001, noted complaints of 
pain and swelling in the right knee for the past day.  X-ray 
examination of the right knee, performed in April 2001, 
revealed advanced degenerative changes; probable 
suprapatellar bursal effusion, small; bony densities 
overlying the joint space probably representing 
interarticular loose bodies; and mild medial joint space 
narrowing.  A follow-up treatment report, dated in May 2001, 
noted that she still has some swelling and instability in the 
right knee.

In August 2002, another VA examination for joints was 
conducted.  The examination report noted the Veteran's 
complaints of right knee pain, swelling and slight 
tenderness, and that she uses a cane for weight bearing.  The 
report noted that she receives frequent injections of 
cortisone for her right knee condition with partial relief.  
Physical examination revealed minimum swelling adjacent to 
the patella of the right knee.  The report also noted 
tenderness and pain on pressure in the patella over the right 
knee cap.  Range of motion testing of the right knee revealed 
extension to 0 degrees and flexion to 120 degrees.  His right 
knee was otherwise stable.  The report concluded, in part, 
with a diagnosis of degenerative joint disease, symptomatic, 
right knee.  The VA examiner further commented that the 
Veteran's joint problems would not preclude light physical 
work were she motivated for the same.    

A treatment report, dated in September 2004, noted the 
Veteran's complaints of bilateral knee swelling, worse on the 
right, with tenderness and laxity.  Subsequent treatment 
reports, dated in February 2005 and in September 2005, noted 
the Veteran's complaints of bilateral knee swelling, right 
worse than left, with tenderness and laxity.  

A treatment report, dated in November 2005, noted the 
Veteran's complaints of bilateral knee pain.  Physical 
examination revealed bilateral swelling, with deformity, 
worse on the right, along with mild edema, tenderness and 
marked laxity.

In May 2006, a VA examination for joints was conducted.  The 
report of this examination noted the Veteran's complaints of 
bilateral knee pain on a daily basis, which gets worse as the 
day goes on, and requires her use of an electric scooter when 
severe.  The Veteran reported bilateral knee symptoms of 
stiffness, giving way or instability, locking, and swelling.  
Physical examination of the right knee revealed tenderness 
anteriorly, moderate crepitation and grinding.  There was no 
instability or subluxation.  Range of motion testing of the 
right knee revealed extension to 0 degrees, without pain, and 
flexion to 118 degrees.  With repetition, there was no loss 
of motion secondary to pain, weakness or lack of endurance.  
The report concluded with a diagnosis of bilateral 
degenerative joint disease.  The VA examiner further 
commented that there were no findings of recurrent 
subluxation or lateral instability of either knee.

A treatment report, dated in September 2006, noted the 
Veteran's complaints of right knee pain, with popping and 
catching.  Physical examination of the right knee revealed 
tenderness in the medial femoral condyle and medial joint 
line.  McMurray's testing was positive to pain, and there was 
a small effusion.  The knee was otherwise neurologically 
intact.  The report concluded with an impression of right 
knee osteoarthritis with probable degenerative medial 
mensical tear present.

In October 2006, the Veteran underwent an arthroscopy of the 
right knee; arthroscopic partial lateral meniscectomy; 
arthroscopic debridement and chondromplasty of the medial 
femoral condoyle and of the patella; extensive debridement of 
synovitis in the suprapatellar pouch with resection of medial 
synovial plica; and lateral release of the patella.  The 
report concluded with post operative diagnoses of mid and 
posterior horn lateral meniscal tear; chondromalacia, grade 3 
to 4, of the medial femoral condyle and lateral femoral 
condyle; medial synovial plica with extensive synovitis in 
the suprapatellar pouch and in the medial lateral 
compartments.  Chondromalacia, grade 5 to 6, of the patella 
and of the superior femur.

In March 2008, a VA examination for joints was conducted.  
The report noted the Veteran's complaints of constant 
bilateral knee pain, aggravated by weight bearing and 
walking.  She reported that her knees lock up and give way, 
with the left being worse than the right.  The report noted 
that she uses a cane and/or a scooter for all of her 
ambulation, even in the home.  She denied any episodes of 
dislocation or subluxation.  Physical examination of the 
right knee revealed a range of motion from 0 degrees 
extension, with minimal discomfort the final five degrees, 
and flexion to 130 degrees.  There is no abnormality on varus 
or valgus stress bilaterally.  No drawer sign or McMurray's 
sign could be elicited.  There was minimal crepitus through 
the range of motion of the knees.  Motor and sensory 
examination of the knees, including the knee reflexes, was 
essentially normal, equal and symmetrical.  There was no 
change in that examination with repetitive motion.  No 
evidence of any abnormal shoe wear pattern, no callosities, 
and no tissue breakdown noted on the feet.  X-ray examination 
of the knees revealed degenerative changes of the knees with 
some hypertrophic spurring.  The report concluded with a 
diagnosis of degenerative joint disease of the knees, with 
residuals.  

After reviewing the Veteran's claims file, the Board 
concludes that a rating in excess of 10 percent is not 
warranted for the Veteran's service-connected degenerative 
joint disease of the right knee with hypertrophic spurring.

As noted above, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In absence of a compensable limitation of motion or 
instability, a 10 percent evaluation is the highest 
evaluation possible for the Veteran's service-connected right 
knee disorder pursuant to Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the objective medical evidence of record does 
not show that the Veteran's degenerative joint disease of the 
right knee with hypertrophic spurring is manifested by 
compensable disability based upon her limitation of leg 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5261.  As 
noted above, a 10 percent disability rating is assigned where 
there is limitation of extension to 10 degrees and/or painful 
extension.  The medical evidence in the Veteran's claims 
folder repeatedly notes a range of motion for the right knee 
consisting of full extension to 0 degrees.  Minimal 
discomfort was noted on only one occasion.  Otherwise, range 
of motion testing was pain-free.  Overall, painful motion was 
not demonstrated when the left knee was manipulated on 
extension.  With regard to flexion, all of the range of 
motion testing during this time frame reflects the right 
knee's ability for flexion at 110 degrees or more.  Flexion 
to 110 degrees with pain warrants no more than a 10 percent 
rating, considering DeLuca and 38 C.F.R. § 4.59.

Accordingly, the Board does not find that a rating in excess 
of 10 percent is warranted based on limited or painful 
flexion and a compensable rating would not be warranted based 
on extension, even with full consideration of the functional 
limitation shown by the right knee disorder.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261; 
see also DeLuca.  

The Board also finds that there was no objective evidence of 
instability of during the course of this appeal.  
Accordingly, a separate evaluation is not warranted for both 
arthritis and instability of the knee.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  
Despite the Veteran's complaints of right knee laxity, 
objective findings repeatedly describe the right knee as 
stable.  A December 1993 treatment report found no 
significant laxity.  VA joint examinations performed in 
February 1998, November 1999, August 2002, May 2006 and March 
2008, noted findings of right knee ligaments essentially 
intact, knee stable to stress, otherwise stable, or without 
abnormality to varus or valgus stress.

In addition, there is no evidence of impairment of the tibia 
or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5263 (2008).  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
these alternative diagnostic codes.

Accordingly, a disability rating in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee with hypertrophic spurring is not shown to be warranted 
at any time during the course of this appeal.  See Hart.


II. Bilateral Shoulder Disorders

As noted above, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Veteran is right-handed; thus, her right shoulder is 
considered her major extremity, and her left shoulder is 
considered her minor extremity.  See 38 C.F.R. § 4.69.  

For the major arm, a 20 percent rating is assigned for 
limitation of arm motion to shoulder level; a 30 percent 
rating is assigned for limitation of arm motion to midway 
between the side and shoulder level; and, finally, a maximum 
40 percent rating is assigned for limitation of arm motion to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

For the minor arm, a 20 percent rating is assigned for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is assigned for limitation of 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Ankylosis of the scapulohumeral articulation of the major 
upper extremity is rated 30 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 40 
percent when intermediate (between favorable and 
unfavorable); and it is rated 50 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.

Ankylosis of the scapulohumeral articulation of the minor 
upper extremity is rated 20 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 30 
percent when intermediate (between favorable and 
unfavorable); and it is rated 40 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.

Full range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.

In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side.  Id.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level and when there are frequent episodes 
and guarding of all arm movements.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) the minor arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint. 


A.  Arthritis of the Bilateral Shoulders

Prior to November 29, 1999, the RO assigned a 10 percent 
disability rating for the Veteran's service-connected 
arthritis of the bilateral shoulders pursuant to Diagnostic 
Code 5003.  

X-ray examination of the right shoulder, performed in 
September 1993, revealed normal findings.  

An orthopedic consultation report, dated in December 1993, 
noted that physical examination revealed a full range of 
motion in the Veteran's shoulders and elbows, and no fixed 
deformity of the wrists and fingers.  The VA examiner noted 
that the Veteran's shoulders seemed to be "quite normal."  

In November 1999, a VA examination for joints was conducted.  
The report of this examination noted, in part, the Veteran's 
complaints of pain in the left shoulder.  Physical 
examination of the left shoulder revealed no crepitation.  
Range of motion testing of the left shoulder revealed pain 
free forward flexion until 90 degrees, abduction to 110 
degrees, internal rotation to 90 degrees, external rotation 
to 40 degrees and extension to 40 degrees.  Strength was 
unimpaired.   The Veteran's right shoulder was completely 
free in motion and without pain or symptoms.  Strength was 
unimpaired.  The report concluded with a diagnosis of the 
tendinitis of the left shoulder with no bursitis.  The report 
also noted that VA X-ray evaluations of the left shoulder did 
not show degenerative changes, and the report noted limited 
painful motion.  

Based upon a longitudinal review of the Veteran's claims 
file, the Board concludes that an increased disability rating 
in excess of 10 percent, prior to November 29, 1999, is not 
warranted for the Veteran's service-connected arthritis of 
the bilateral shoulders.  Initially, the Board notes that the 
evidence of record during this time frame does not include X-
ray evidence of arthritis in either the right or left 
shoulder.  Specifically, X-ray examinations of the right 
shoulder in September 1993, and the left shoulder in November 
1999, did not show degenerative changes.  Moreover, the 
Veteran's right shoulder was not shown to have any limitation 
of motion during this time frame, or any functional loss as 
well.  Finally, her left shoulder is shown to have had pain 
free motion, without crepitation, to 90 degrees forward 
flexion and to 110 degrees abduction, with unimpaired 
strength.  Abduction was above shoulder level, indicative of 
movement above shoulder level.  Malunion, with moderate or 
marked deformity, was not shown.  Recurrent dislocations of 
the minor arm at the scapulohumeral joint was not shown.  
There were no episodes and guarding of movement at shoulder 
level or guarding of all arm movements.  There was no fibrous 
union of either arm nonunion (false flail joint) of either 
arm or loss of head of (flail shoulder) of either arm.  There 
also was no dislocation of either clavicle.  

There was no dislocation of a clavicle, nonunion of a 
clavicle or scapula with loose movement shall be assigned a 
20 percent rating, while nonunion without loose movement, or 
malunion of a clavicle or scapula. 

Accordingly, a disability rating in excess of 10 percent for 
service-connected arthritis of the bilateral shoulders is not 
shown to be warranted at any time prior to November 29, 1999.  
See Hart.


B. Arthritis of the Left Shoulder

i.  Since November 29, 1999

The RO has assigned the Veteran's arthritis of the left 
shoulder a 10 percent disability rating, effective from 
November 29, 1999, pursuant to Diagnostic Code 5003.

A treatment report, dated November 29, 1999, noted the 
Veteran's complaints of left shoulder and neck spasm.  
Physical examination revealed tenderness of the neck and 
shoulder with spasm.  The report concluded with an assessment 
of spasm.

In August 2002, a VA examination for joints was conducted.  
The report noted that the left shoulder had pain and swelling 
at the AC joint, and prominent protuberance.  Range of motion 
testing of the left shoulder revealed pain after elevation to 
120 degrees, and after abduction to 90 degrees.  Internal 
rotation was to 90 degrees, external rotation to 70 degrees, 
and extension to 40 degrees.  X-ray examination of the left 
shoulder revealed cystic degenerative changes of the inferior 
aspect of the glenoid and medial aspect of the humeral head, 
otherwise negative.  The report concluded with a diagnosis of 
degenerative arthritis of the left shoulder.  The examiner 
noted that the Veteran's joint problems cause some pain, but 
would not preclude light physical work were the Veteran so 
motivated.

In May 2006, a VA examination for joints was conducted.  The 
report of this examination noted the Veteran's complaints of 
left shoulder pain, which occurs daily and is severe.  She 
indicated that the left shoulder flares up about twice 
monthly for about a week and reduces her range of motion in 
the shoulder.  Physical examination revealed no deformities 
and mild tenderness on the top of the shoulder.  Range of 
motion testing revealed abduction to 110 degrees, with pain 
from 90 to 110 degrees; forward flexion to 130 degrees, with 
pain from 100 to 130 degrees; external rotation to 80 
degrees, with pain at 80 degrees; internal rotation to 80 
degrees, without pain.  With repetition there was no loss of 
motion secondary to pain, weakness or lack of endurance.  X-
ray examination of the left shoulder revealed an impression 
of glenohumeral joint degenerative changes.  The report 
concluded with a diagnosis of left shoulder degenerative 
joint disease.

A treatment report, dated in September 2006, noted the 
Veteran's complaints of bilateral shoulder pain, worse on the 
left.  Physical examination revealed mildly positive Jobe's 
test to pain in the left, but not on the right.  There was no 
particular swelling or erythema.  The report concluded with 
an impression of left and right shoulder bursitis, with 
degenerative arthritis and cystic changes to the left of the 
glenoid.  

An MRI of the left shoulder, performed in September 2006, 
revealed an impression of a subtle defect of the articular 
cartilage of the glenoid labrum, with associated subcortical 
cystic change, consistent with an esteochonral injury; and 
degenerative changes of the acromioclavicular joint 
incidentally noted.  

A treatment report, dated in March 2007, noted the Veteran's 
complaints of left shoulder pain for the past three weeks.  
Physical examination of the left shoulder revealed a positive 
Jobe's test to pain.  She was neurologically intact.  The 
report concluded with an impression of left shoulder pain and 
rotator cuff syndrome.  

In March 2008, a VA examination for joints was conducted.  
The report of this examination noted her complaints of 
bilateral shoulder pain, worse on the left.  She denied any 
episodes of dislocation or subluxation.  The Veteran was 
noted to be right handed.  Physical examination of the 
shoulders revealed very slight tenderness to palpation over 
the acromioclavicular joints, bilaterally.  Range of motion 
in the left shoulder revealed flexion and abduction to 180 
degrees, with minimal complaints of pain at about 160 
degrees.  She was able to adduct and cup the contralateral 
shoulders.  Internal and external rotation of the shoulders 
was to 90 degrees, bilaterally.  On the left side, the final 
10 degrees of external rotation resulted in minimal 
discomfort.  There was no pain with the internal rotation.  
Motor strength testing was equal bilaterally and symmetrical, 
as was a sensory examination.  X-ray examination of the 
shoulders revealed minimal degenerative changes of the 
shoulders bilaterally.  The report concluded with a diagnosis 
of degenerative joint disease of the shoulders, with 
residuals. 

As noted above, the RO has rated the Veteran's service-
connected arthritis of the left shoulder 10 percent disabling 
since November 29, 1999.

The provisions of Diagnostic Code 5003, used in rating 
degenerative arthritis, provide for evaluation based on 
limitation of motion of the arm under Diagnostic Code 5201.  
The Veteran is right-hand dominant, and so this condition is 
rated for impairment in the "minor" arm.  For the minor arm, 
a 20 percent rating is assigned for both limitation of arm 
motion to shoulder level and for limitation of arm motion to 
midway between the side and shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

After reviewing the evidence of record, the Board finds that 
there is no persuasive evidence that the Veteran has 
limitation of motion of the left arm that meets the 
requirement for a 20 percent evaluation under Diagnostic Code 
5201.  In making this determination, the Board notes that VA 
examinations in August 2002, May 2006, and in March 2008, all 
recorded pain free left arm flexion and abduction to shoulder 
level.  Most recently, the March 2008 VA examination report 
noted flexion and extension to 180 degrees, with minimal 
discomfort beginning at 160 degrees.  In short, the evidence 
does not reveal that the Veteran's left arm can be raised 
only to shoulder level (i.e., to 90 degrees), and the 
Veteran's arm motion is not limited to the extent 
contemplated for a higher disability rating.  Pain does not 
begin before the arm is at shoulder level.  

In order to receive a disability rating in excess of 10 
percent under other potentially applicable diagnostic codes, 
the evidence would have to show nonunion with loose movement 
or dislocation (major extremity) of the humerus under 
Diagnostic Code 5202, or impairment of the humerus resulting 
in recurrent dislocation with infrequent episodes and 
guarding of movement at the shoulder level.  However, the 
medical evidence, including VA examinations, does not show 
that these criteria have been met.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The 
May 2006 VA examination report noted that there was no 
additional loss of motion secondary to pain, weakness or lack 
of endurance.  The March 2008 VA examination report noted 
only minimal complaints of pain above 160 degrees.  It also 
noted no change in the examination findings on repetitive 
motion.  Moreover, there is no medical evidence to show that 
any other symptom supports a rating in excess of 10 percent 
under the rating schedule.

In sum, an increased disability rating in excess of 10 for 
arthritis of the left shoulder, since November 29, 1999, is 
not warranted.


C.  Arthritis of the Right Shoulder

i.  From November 29, 2002 to August 27, 2002

From November 29, 1999 to August 27, 2002, the RO assigned a 
noncompensable disability rating for arthritis of the right 
shoulder pursuant to Diagnostic Code 5003.  

Based upon a longitudinal review of the Veteran's claims 
file, the Board concludes that a compensable disability, from 
November 29, 1999 to August 27, 2002,  is not warranted for 
the Veteran's service-connected arthritis of the of the right 
shoulder.  In making this determination, the Board notes that 
medical treatment records during this time frame are 
essentially silent as to any right shoulder specific 
complaints or treatment.  Moreover, there is no showing of 
any limitation of motion of the right shoulder during this 
time frame, or any X-ray evidence of arthritis.  

Accordingly, a compensable disability rating for service-
connected arthritis of the right shoulder under Diagnostic 
Code 5003 is not shown to be warranted at any time from 
November 29, 1999 to August 27, 2002.  See Hart.




ii.  Since August 27, 2002

Since August 27, 2002, the RO assigned a 10 percent 
disability rating for arthritis of the right shoulder 
pursuant to Diagnostic Code 5003.  

On August 27, 2002, a VA examination for joints was 
conducted.  The report noted that the Veteran's right 
shoulder had swelling and pain to palpation under the AC 
joint.  Range of motion testing of the right shoulder 
revealed some discomfort, but scant crepitation.  Range of 
motion testing of the right shoulder revealed forward flexion 
to 120 degrees, abduction to 120 degrees, internal rotation 
to 90 degrees, and external rotation to 60 degrees.  The 
report concluded with a diagnosis of degenerative arthritis 
of the right shoulder.  The examiner noted that the Veteran's 
joint problems cause some pain, but would not preclude light 
physical work were the Veteran so motivated.

In May 2006, a VA examination for joints was conducted.  The 
report of this examination noted the Veteran's complaints of 
occasional mild discomfort in the right shoulder when 
reaching overheard, without any loss of motion.  Physical 
examination of the right shoulder revealed no deformities and 
no tenderness.  Range of motion testing of the right shoulder 
revealed abduction to 150 degrees, with mild pain at 150 
degrees; forward flexion to 160 degrees, with mild pain at 
160 degrees; internal and external rotation to 80 degrees, 
without pain.  With repetition there was no loss of motion 
secondary to pain, weakness or lack of endurance.  X-ray 
examination of the right shoulder revealed an impression of 
very minimal glenohumeral joint degenerative changes.  The 
report concluded with a diagnosis of right shoulder 
degenerative joint disease, minimal.

A treatment report, dated in September 2006, noted the 
Veteran's complaints of bilateral shoulder pain, worse on the 
left.  Physical examination of the right shoulder revealed 
was no particular swelling or erythema.  X-ray examination of 
the right shoulder revealed no abnormalities.  The report 
concluded with an impression of left and right shoulder 
bursitis.  

In March 2008, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's complaints 
of shoulder pain, worse on the left.  She denied any episodes 
of dislocation or subluxation.  The Veteran was noted to be 
right handed.  Physical examination of the shoulders revealed 
very slight tenderness to palpation over the 
acromioclavicular joints, bilaterally.  Range of motion in 
the right shoulder revealed flexion and abduction to 180 
degrees.  She was able to adduct and cup the contralateral 
shoulders.  Internal and external rotation of the shoulders 
was to 90 degrees, bilaterally, without pain.  Motor strength 
testing was equal bilaterally and symmetrical, as was a 
sensory examination.  X-ray examination of the shoulders 
revealed minimal degenerative changes of the shoulders 
bilaterally.  The report concluded with a diagnosis of 
degenerative joint disease of the shoulders, with residuals. 

After reviewing the evidence of record, the Board finds that 
there is no persuasive evidence that the Veteran has 
limitation of motion of the right arm that meets the 
requirement for a 20 percent evaluation under Diagnostic Code 
5201.  In making this determination, the Board notes that VA 
examinations in August 2002, May 2006, and in March 2008, all 
record right arm forward flexion and abduction well above 90 
degrees.  In short, the evidence does not reveal that the 
Veteran's right arm can be raised only to shoulder level 
(i.e., to 90 degrees), and the Veteran's arm motion is not 
limited to the extent contemplated for a higher disability 
rating.  Pain does not begin before the arm is at shoulder 
level.  

In order to receive a disability rating in excess of 10 
percent under other potentially applicable diagnostic codes, 
the evidence would have to show nonunion with loose movement 
or dislocation (major extremity) of the humerus under 
Diagnostic Code 5202, or impairment of the humerus resulting 
in recurrent dislocation with infrequent episodes and 
guarding of movement at the shoulder level.  However, the 
medical evidence, including VA examinations, does not show 
that these criteria have been met.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The 
May 2006 VA examination report noted that there was no 
additional loss of motion secondary to pain, weakness or lack 
of endurance.  The March 2008 VA examination report noted 
forward flexion and abduction to 180 degrees.  It also noted 
no change in the examination findings on repetitive motion.  
Despite the Veteran's complaints of pain, there is no medical 
evidence to show that any other symptom, such as flare-ups of 
pain, weakness, or incoordination results in any additional 
limitation of motion of the right shoulder or any other 
additional functional limitation so as to support a rating in 
excess of 10 percent under the rating schedule.

In sum, an increased disability rating in excess of 10 for 
right shoulder disability, since August 27, 2002, is not 
warranted.


III.  Ankle Disorders

As noted above, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  Under that diagnostic code, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  See 38 C.F.R. § 
4.71a, DC 5271 (2008).  In every case where the requirements 
for a compensable rating are not met, a zero percent 
evaluation may be assigned, even if the diagnostic schedule 
does not provide for such a noncompensable evaluation.  38 
C.F.R. § 4.31.

Normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion and from 0 to 40 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

Alternatively, ankle disorders could potentially be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as a foot 
injury.  Pursuant to Diagnostic Code 5284, a 20 percent 
rating is warranted for a moderately severe foot injury.  A 
30 percent rating is warranted for a severe foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  With actual loss of 
use of the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5167.  


A.  Left Ankle

i.  Before August 27, 2002

Prior to August 27, 2002, the RO has assigned the Veteran's 
service-connected arthritis of the left ankle a 
noncompensable (0 percent) disability rating. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5271

An orthopedic report, dated in July 1998, noted that X-ray 
examination of the Veteran's ankles revealed findings within 
normal limits.

In November 1999, a VA examination for joints was conducted.  
Range of motion testing of the left ankle revealed 
dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  
The left ankle was normal in appearance, not tender or 
swollen.  The report concluded with a diagnosis of normal 
examination of the left ankle.

Based on review of the Veteran's claims folders and resolving 
all reasonable doubt in her favor, the Board finds that the 
evidence of record supports the criteria for a 10 percent 
disability rating for the Veteran's service-connected 
arthritis of the left ankle. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5271.  Although described as a normal 
examination of the left ankle, the Board notes that the 
findings on the November 1999 VA examination reflect a 
moderate limitation of motion in the Veteran's left ankle.  
As noted above, the standard range of motion of the ankle is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion. 
38 C.F.R. § 4.71, Plate II.  However, the examination 
findings revealed dorsiflexion to 10 degrees and plantar 
flexion to 25 degrees. Taking such evidence into account, and 
considering functional loss due to pain, fatigue and other 
factors pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds that a rating 
of 10 percent is warranted in this matter.

While the Board has found that the Veteran's symptoms meet 
the criteria for a 10 percent disability rating, they do not 
approach the severity contemplated for the next highest, 20 
percent, rating at any time during the appeal period.  See 
38 C.F.R. § 4.7 (2007); Fenderson, 12 Vet. App. at 126.  
Specifically, prior to August 27, 2002, the Veteran's left 
ankle disorder is not shown to be manifested by a marked 
limitation of motion, or sufficiently analogous to a 
moderately-severe foot disorder.  While the VA examiner noted 
a limited range of motion in the left ankle, it also noted 
that this was a normal left ankle examination.

Accordingly, the evidence supports a 10 percent rating, but 
no higher, for arthritis of the left ankle.  38 U.S.C.A. 
§ 5107.

ii.  Since August 27, 2002

Since August 27, 2002, the RO has assigned the Veteran's 
service-connected arthritis of the left ankle a 10 percent 
disability rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5271

On August 27, 2002, a VA examination for joints was 
conducted.  Physical examination revealed minimal swelling 
adjacent to the lateral malleolus, both ankles.  Range of 
motion testing of the ankles, bilaterally, revealed 
dorsiflexion to 15 degrees, and plantar flexion to 30 degrees 
without any increase in pain.  The report concluded with a 
diagnosis of arthritis of the bilateral ankles, mild.

In May 2006, a VA examination for joints was conducted.  The 
Veteran reported that her ankles hurt intermittently, about 
once per month for up to a week.  She also reported symptoms 
including stiffness, left more than right; and giving way or 
instability.  Physical examination of the left ankle revealed 
diffuse tenderness, mild, and no deformities.  Range of 
motion testing of the left ankle revealed dorsiflexion from 0 
to 10 degrees, with mild pain at 10 degrees; plantar flexion 
to 35 degrees without pain.  With repetition, there was no 
loss of motion secondary to pain, weakness or lack of 
endurance.  The report concluded with diagnosis of bilateral 
ankle arthritis, minimal.

A treatment report, dated in November 2007, noted the 
Veteran's complaints of left ankle pain and swelling.  
Physical examination of the left ankle revealed some swelling 
about the ankle joint and no erythema.  She was 
neurologically intact.  The report concluded with a diagnosis 
of left ankle synovitis.  

In March 2008, a VA examination for joints was conducted.  
The report of this examination noted her complaints of 
bilateral ankle pain, with some swelling two to three times a 
week.  She denied any locking up or giving way of the ankles.  
Physical examination of the left ankle revealed dorsiflexion 
to 10 degrees, with some stiffness at that point, and flexion 
to about 50 degrees, which she does easily with no symptoms.  
Motor and sensory examination of the ankles was essentially 
normal, equal and symmetrical.  There was no change with 
repetitive motion.  X-ray examination of the ankles revealed 
minimal degenerative changes.  The report concluded with a 
diagnosis of degenerative joint disease of the ankles, with 
residuals.  

After reviewing the Veteran's claims file, the Board 
concludes that an increased disability rating in excess of 10 
percent, since August 27, 2002, for service-connected 
arthritis of the left ankle is not warranted.

The evidence of record shows no more than moderate limitation 
of motion for the period in question.  VA examination 
reports, dated in August 2002, May 2006 and March 2008, 
reflect a range of motion in the left ankle consisting of 
dorsiflexion from 10 to 15 degrees and plantar flexion from 
30 to 50 degrees.  While the above evidence does reveal some 
limitation of left ankle motion, the Board finds such 
limitation to be moderate rather than marked.  As such, the 
Board concludes that the 10 percent rating in effect for the 
period in question is appropriate.

In determining that the objective findings described above do 
not constitute marked limitation of motion, the Board has 
relied on 38 C.F.R. § 4.71a, Plate II, which demonstrates 
that 20 degrees is a normal finding for ankle dorsiflexion 
and that 45 degrees is a normal finding for plantar flexion.  
While the objective findings do reflect some limitation of 
motion, such has been appropriately contemplated, from August 
27, 2002, by the currently assigned 10 percent evaluation for 
a moderate ankle disability.  Moreover, in reaching this 
determination, the Board has also considered additional 
functional impairment due to factors such as pain and 
weakness, as discussed below.

While the Veteran has reported fairly consistent complaints 
of pain and swelling in her left ankle, the August 2002 VA 
examination noted that range of motion testing was completed 
without any additional pain.  The May 2006 VA examination 
noted that there was no loss of motion secondary to pain, 
weakness or lack of endurance.  Moreover, the most recent VA 
examination, performed in March 2008, noted that there was no 
change in the range of motion of the left ankle with 
repetition.  Thus, even after acknowledging these complaints, 
the Board is unable to conclude that the Veteran's left ankle 
disability picture, since August 27, 2002, more nearly 
approximates the criteria for a 20 percent evaluation for the 
reasons already discussed.  Thus, the overall evidence shows 
that the present 10 percent evaluation is appropriate from 
August 27, 2002.

The Board has also considered whether any alternate 
diagnostic code sections allow for a higher rating.  In this 
vein, no trained medical professional has diagnosed the 
Veteran with ankylosis, nor have the Veteran's left ankle 
residuals been shown to be comparable therewith.  As such, 
Diagnostic Code 5270 is not for application.  For the same 
reason, a higher evaluation under Diagnostic Code 5272, for 
ankylosis of the subastragalar or tarsal joint, is not 
permitted.  Finally, the Board does not find this condition 
analogous to a moderately-severe foot disorder, thereby 
warranting a higher rating under Diagnostic Code 5284.  There 
are no other relevant diagnostic codes for consideration.  In 
light of the foregoing, the Board finds that the evidence of 
record reflects a disability picture commensurate with the 
currently assigned 10 percent rating for arthritis of the 
left ankle, from August 27, 2002.

In conclusion, there is no basis for an increased rating 
under the applicable schedular criteria for the Veteran's 
left ankle disability since August 27, 2002.  The Board also 
finds that the staged ratings assigned by the RO are 
appropriate.  See Fenderson, 12 Vet. App. at 126.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


B.  Right Ankle

i.  Before August 27, 2002

Prior to August 27, 2002, the RO has assigned the Veteran's 
service-connected arthritis of the right ankle a 
noncompensable (0 percent) disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5271

An orthopedic report, dated in July 1998, noted that X-ray 
examination of the Veteran's ankles revealed findings within 
normal limits.

In November 1999, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's complaints 
of pain in the right ankle.  Range of motion testing of the 
right ankle revealed dorsiflexion to 10 degrees and plantar 
flexion to 20 degrees.  The right ankle was stable.  The 
report concluded with a diagnosis of ankle injury, right 
ankle, with normal movement and no deformity.  The report 
also noted her history of heel spur, with otherwise normal 
examination.  

Based on review of the Veteran's claims folders and resolving 
all reasonable doubt in her favor, the Board finds that the 
evidence of record supports the criteria for a 10 percent 
disability rating, but no higher, for the Veteran's service-
connected arthritis of the right ankle prior to August 27, 
2002. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271.  
Specifically, the November 1999 VA examination findings 
revealed dorsiflexion to 10 degrees and plantar flexion to 20 
degrees.  Taking such evidence into account, and considering 
functional loss due to pain, fatigue and other factors 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board finds that a rating of 10 
percent, prior to August 27, 2002, is warranted in this 
matter.

While the Board has found that the Veteran's symptoms meet 
the criteria for a 10 percent disability rating, they do not 
approach the severity contemplated for the next highest, 20 
percent, rating at any time during the appeal period.  See 
38 C.F.R. § 4.7 (2007); Fenderson, 12 Vet. App. at 126.  
Specifically, prior to August 27, 2002, the Veteran's right 
ankle disorder is not shown to be manifested by a marked 
limitation of motion, or sufficiently analogous to a 
moderately-severe foot disorder.  While the VA examiner noted 
a limited range of motion in the right ankle, it also noted 
that this was an essentially normal right ankle examination.

Accordingly, the evidence supports a 10 percent rating, but 
no higher, for arthritis of the right ankle.  38 U.S.C.A. 
§ 5107.

ii.  Since August 27, 2002

Since August 27, 2002, the RO has assigned the Veteran's 
service-connected arthritis of the right ankle a 10 percent 
disability rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5271

On August 27, 2002, a VA examination for joints was 
conducted.  Physical examination revealed minimal swelling 
adjacent to the lateral malleolus, both ankles.  There was 
slight tenderness of the right ankle.  Range of motion 
testing of the ankles, bilaterally, revealed dorsiflexion to 
15 degrees, and plantar flexion to 30 degrees without any 
increase in pain.  The report concluded with a diagnosis of 
arthritis of the bilateral ankles, mild.

In May 2006, a VA examination for joints was conducted.  The 
Veteran reported that her ankles hurt intermittently, about 
once per month for up to a week.  She also reported symptoms 
including stiffness, left more than right; giving way or 
instability.  Physical examination of the right ankle 
revealed diffuse tenderness, mild, and no deformities.  Range 
of motion testing of the right ankle revealed dorsiflexion 
from 0 to 10 degrees, with mild pain at 10 degrees, and 
plantar flexion to 35 degrees, without pain.  With 
repetition, there was no loss of motion secondary to pain, 
weakness or lack of endurance.  The report concluded with a 
diagnosis of bilateral ankle arthritis, minimal.

In March 2008, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's complaints 
of bilateral ankle pain with some swelling two to three times 
a week.  She denied any locking up or giving way of the 
ankles.  Physical examination of the right ankle revealed 
dorsiflexion to 10 degrees, with some stiffness at that 
point, and flexion to about 50 degrees, which she does easily 
with no symptoms.  Motor and sensory examination of the 
ankles was essentially normal, equal and symmetrical.  There 
was no change with repetitive motion.  X-ray examination of 
the ankles revealed minimal degenerative changes.  The report 
concluded with a diagnosis of degenerative joint disease of 
the ankles, with residuals.  

After reviewing the evidence of record, the Board concludes 
that an increased disability rating in excess of 10 percent 
is not warranted for the Veteran's service-connected 
arthritis of the right ankle.  The objective findings 
described above do not constitute a marked limitation of 
motion.  In making this determination, the Board has relied 
on 38 C.F.R. § 4.71a, Plate II, which demonstrates that 20 
degrees is a normal finding for ankle dorsiflexion and that 
45 degrees is a normal finding for plantar flexion.  While 
the objective findings do reflect some limitation of motion.  
Such has been appropriately contemplated, from August 27, 
2002, by the currently assigned 10 percent evaluation for a 
moderate ankle disability.  Moreover, in reaching this 
determination, the Board has also considered additional 
functional impairment due to factors such as pain and 
weakness, as discussed below.

While the Veteran has reported fairly consistent complaints 
of pain and swelling in her right ankle, the August 2002 VA 
examination noted that range of motion testing was completed 
without any additional pain.  The May 2006 VA examination 
noted that there was no loss of motion secondary to pain, 
weakness or lack of endurance.  Finally, the most recent VA 
examination, performed in March 2008, noted that there was no 
change in the range of motion of the right ankle with 
repetition.  Thus, even after acknowledging the Veteran's 
complaints, the Board is unable to conclude that her right 
ankle disability picture, since August 27, 2002, more nearly 
approximates the criteria for a 20 percent evaluation for the 
reasons already discussed.  Thus, the overall evidence shows 
that the present 10 percent evaluation is appropriate, from 
August 27, 2002.

The Board has also considered whether any alternate 
diagnostic code sections allow for a higher rating.  However, 
the Veteran's right ankle is not shown to be ankylosed at any 
time during this appeal period.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272.  The Board also does not find 
this condition analogous to a moderately-severe foot 
disorder, thereby warranting a higher rating under Diagnostic 
Code 5284.  Thus, there are no other relevant diagnostic 
codes for consideration.  In light of the foregoing, the 
Board finds that the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for arthritis of the right ankle, from August 27, 
2002.

In conclusion, there is no basis for an increased rating 
under the applicable schedular criteria for the Veteran's 
right ankle disability since August 27, 2002.  Fenderson, 12 
Vet. App. at 126.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.


IV.  Arthritis to the Hands

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy. A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

i.  Before August 27, 2002

Prior to August 27, 2002, the RO has assigned the Veteran's 
service-connected arthritis of the hands a noncompensable (0 
percent) disability rating pursuant to Diagnostic Codes 5099-
5025.

A VA examination of the hands was conducted in November 1999.  
The examination report noted the Veteran's complaints of sore 
feelings over her hands, fingers and joints of the back of 
the hand, bilaterally.  Physical examination revealed the 
hands to be symmetrical with no tenderness, swelling or 
increased heat.  Her grip strength was normal, and she could 
easily oppose the hand to all fingers.  She had good pinch 
strength between the thumb and fingers, bilaterally.  The 
wrists moved freely above and below the hand, with complete 
flexion and extension, without symptoms.  The report 
concluded with a diagnosis of normal examination of the hand, 
thumb and fingers.  The VA examiner noted that this was "a 
normal examination."

After reviewing the evidence of record, the Board concludes 
that a compensable disability rating, prior to August 27, 
2002, is not warranted for the Veteran's service-connected 
arthritis of the hands.  Despite the Veteran's complaints of 
soreness in the hands, objective findings fail to document 
any basis for a higher disability rating during this period.  
As noted above, the Veteran's hands, fingers and wrists 
exhibited good movement, normal grip strength, and without 
any tenderness or swelling shown.  The VA examiner described 
it as a normal examination.  There are no findings of 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Reynaud's-like symptoms.  Moreover, there is no 
use of continuous medication for control of this condition 
shown.  Thus, despite the Veteran's soreness complaints, the 
Board is unable to conclude that the Veteran's arthritis of 
the hands, prior to August 27, 2002, warrants a compensable 
disability rating.

In conclusion, there is no basis for an increased 
(compensable) rating under the applicable schedular criteria 
for the Veteran's arthritis of the hands at any time prior to 
August 27, 2002.  See Fenderson.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.

ii.  Since August 27, 2002

Since August 27, 2002, the RO has assigned the Veteran's 
service-connected arthritis of the hands a 10 percent 
disability rating pursuant to Diagnostic Codes 5099-5025.

On August 27, 2002, a VA examination for hands was conducted.  
The report of this examination noted the Veteran's complaints 
of some aching in the hands, which is a recurring symptom 
which tends to follow the letter.  Physical examination of 
the hands revealed that the were not grossly deformed, and 
there was no tenderness across the knuckles or across the 
joints of the fingers or thumb.  The Veteran had a good pinch 
between the thumb and first finger, and she could make 
adequate grip.  She is right handed, and her right hand had 
some calluses.  She could fully flex and extend her fingers.  
Her fully flexed fingers approximated to the mid crease of 
the palm, bilaterally, and she could approximate the thumb to 
the tips of each of her fingers.  X-ray examination of the 
hands revealed an impression of very mild degenerative 
changes, bilaterally.  No acute bony process.  The report 
concluded with a diagnosis of history of arthritis of the 
hands, normal examination of hands.

A treatment report, dated in 2003, noted that the Veteran had 
been diagnosed with carpel tunnel, right and left, moderate 
to severe.

In May 2006, a VA examination of the hands was conducted.  
The Veteran reported complaints of tingling and numbness in 
the fingertips when they get cold or wet.  Otherwise, the 
hands are not hurting.  Physical examination revealed no 
decrease in hand strength or dexterity shown.  There was no 
ankylosis of deformity of one or more digits.  The report 
concluded with diagnoses of bilateral hand degenerative joint 
disease, minimal, and bilateral carpal tunnel syndrome, post 
operative.  

In March 2008, a VA examination for hands was conducted.  The 
report noted the Veteran's complaints of bilateral hand pain, 
weakness, and swelling.  Physical examination revealed hands 
normal in appearance, without any obvious swelling.  There 
was very slight tenderness to palpation of the left first 
finger proximal interphalageal joint, but otherwise all of 
the joints of the fingers were normal, equal and symmetrical.  
She had a full range of motion of all of the fingers, could 
touch the tips of the fingers to the mid palmar crease, 
bilaterally.  She could also touch the tip of the thumbs to 
both the base and the tips of each of the fingers of each 
hand.  Grip strength was approximately equal and symmetrical 
bilaterally, with no change with repetitive motion.  Sensory 
examination of the hands was unremarkable.  The examiner was 
unable to determine any Tinel's sign or Phalen's sign on 
examination.  The Veteran had a full range of motion of the 
wrists, including dorsiflexion to 70 degrees, flexion to 80 
degrees, a radial deviation of 20 degrees, and ulnar 
deviation to 45 degrees.  This range of motion was with 
slight discomfort on the final 10 degrees of each movement.  
X-ray examination of the hands revealed minimal degenerative 
changes of the fingers bilaterally.  The report concluded 
with diagnoses of degenerative joint disease of the hands, 
with residuals; and carpal tunnel syndrome, status post 
release, with residuals.  

After reviewing the evidence of record, the Board concludes 
that a disability rating in excess of 10 percent, since 
August 27, 2002, is not warranted for the Veteran's service-
connected arthritis of the hands.  Specifically, the evidence 
does not show this condition to be manifested by widespread 
musculoskeletal pain and/or tender points.  Moreover, the 
Veteran is not shown to be taking continuous medication for 
her condition.  Despite her complaints of tenderness in the 
hands, objective findings fail to document any basis for a 
higher disability rating during this period.  

The March 2009 VA examination noted only very slight 
tenderness to palpation affected only the interphalangeal 
joint of the left first finger.  While X-ray examinations 
reflected minimal degenerative changes in the fingers 
bilaterally, the evidence of record since August 27, 2002, 
reflects normal range of motion testing of the hands and 
fingers, as was her grip strength.  Accordingly, an increased 
disability rating in excess of 10 percent, since August 27, 
2002, for arthritis of the hands is not warranted.

In conclusion, there is no basis for an increased disability 
rating in excess of 10 percent under the applicable schedular 
criteria for the Veteran's arthritis of the hands at any time 
since to August 27, 2002.  See Fenderson.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert.


Conclusion

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  In this regard, 
"the governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, the schedular evaluations used 
herein are not inadequate.  Disability ratings in excess of 
those assigned herein are available for each of the 
conditions addressed herein, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The Veteran has not required hospitalization and marked 
interference of employment due solely to one of her 
disability herein has not been shown.  Accordingly, the 
Veteran was not prejudiced by the RO's failure to consider or 
failure to document its consideration of this section.


ORDER

An increased disability rating in excess of 10 percent, prior 
to May 15, 2006, for degenerative joint disease of the left 
knee with hypertrophic spurring based on extension is denied.  

A separate rating of 10 percent, prior to May 15, 2006, for 
degenerative joint disease of the left knee with hypertrophic 
spurring based on flexion is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An increased disability rating in excess of 20 percent, since 
May 15, 2006, for degenerative joint disease of the left knee 
with hypertrophic spurring based on extension is denied.  

A separate rating of 10 percent, since May 15, 2006, for 
degenerative joint disease of the left knee with hypertrophic 
spurring based on flexion is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

An increased disability rating in excess of 10 percent, prior 
to November 29, 1999, for arthritis of the bilateral 
shoulders is denied.

An increased disability rating for arthritis of the left 
shoulder, evaluated as 10 percent disabling since November 
29, 1999, is denied.

An increased disability rating for arthritis of the right 
shoulder, evaluated as noncompensable from November 29, 1999 
to August 27, 2002, and as 10 percent disabling since August 
27, 2002, is denied.

An increased disability rating of 10 percent, but not higher, 
prior to August 27, 2002, for arthritis of the left ankle is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

An increased disability rating in excess of 10 percent, since 
August 27, 2002, for arthritis of the left ankle is denied.  

An increased disability rating of 10 percent, but not higher, 
prior to August 27, 2002, for arthritis of the right ankle is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

An increased disability rating in excess of 10 percent, since 
August 27, 2002, for arthritis of the right ankle is denied.  

An increased disability rating for arthritis of the hands, 
evaluated as noncompensable prior to August 27, 2002, and as 
10 percent disabling from August 27, 2002, is denied.

 
____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


